Citation Nr: 1743617	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2014, for the granting of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 27, 2014, for the granting of service connection for tinnitus.

3. Entitlement to an effective date earlier than February 27, 2013, for the granting of service connection for coronary artery disease claimed as secondary to exposure to chemical dioxins. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1960 to May 1964, and from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACTS

1.  The Veteran served in the Republic of Vietnam and has a presumptive herbicide disease.

2.  No formal or informal claim for entitlement to service connection for ischemic heart disease or coronary artery disease (CAD) was received by VA prior to February 27, 2014.

3.  The Veteran filed a claim for entitlement to service connection for coronary artery disease, tinnitus, and bilateral hearing loss and said claim was received at the RO on February 27, 2014.

4.  Subsequent to the development of the Veteran's claim, service connection was granted and disability ratings were assigned for bilateral hearing loss and tinnitus.  The effective date of the disability ratings were determined to be February 27, 2014.

5.  Upon further development of the claim, service connection for CAD was granted and 100 percent rating was assigned.  The effective date of the award was determined to be February 27, 2013, based on a liberalizing act involving ischemic heart disease secondary to chemical dioxin exposure. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 27, 2014, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2016).

2.  The criteria for an effective date earlier than February 27, 2014, for an award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2016).

3.  The criteria for an effective date earlier than February 27, 2013, for an award of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  With respect to VA's duty to notify, because the matter at issue in this case concerns the effective date assigned following an award of a dependency allowance, a section 5103(a) notice is not necessary.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated); see also Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as effective date). 

With respect to VA's duty to assist, given the nature of the issue on appeal, the record appears to be complete and no additional evidentiary development is necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In any event, as set forth below, the pertinent facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). ??

II.  Laws, Regulations, and Discussion

The Veteran has come before the VA claiming that the effective dates that have been assigned for his disabilities (bilateral hearing loss, tinnitus, and CAD) should be earlier than February 27, 2014, and February 27, 2013, effectively. Unless otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (2016).  An effective date from the day following the date of separation from service is authorized only if the claim is received within one year of separation from service.  38 C.F.R. § 3.400 (b)(2) (2016). ??

Regulations defining a "claim" were revised, effective March 24, 2015.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  In this case, however, the applicable regulations are those prior to the revision, as this claim was pending prior to March 24, 2015.  As such, the Board will apply the regulations effective prior to March 24, 2015 regarding defining a claim.??

Under 38 U.S.C.A. § 5101 (a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151 (a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2016).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  Id.; see also Brannon v. West, 12 Vet. App. 32 (1998); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. Aug. 25, 1999) ("To permit an oral statement to constitute the filing of an informal claim would create serious problems in the operation of the veterans benefits programs.  It would often be impossible for the Department's personnel who handle and process these claims to recollect many of the oral applications made, let alone the details of those claims.").

Under 38 C.F.R. § 3.157 (b) (2016), once a formal claim for compensation has been allowed, the date of report of VA outpatient examination or hospital report will be accepted as the date of informal claim only if such record pertains to a disability for which service connection has been established.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Moreover, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997). ?

A second exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under that regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 (b).  The Board finds that because service connection for CAD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816 (b).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease which in this case is August 31, 2010 (the effective date of the regulatory amendment establishing presumptive service connection for ischemic heart disease).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). ??

In this case, the disability at issue is CAD or ischemic heart disease, which was added as a presumptive disability, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Here, the RO did not issue any rating decisions during the period from September 25, 1985 to May 3, 1989, including regarding compensation for ischemic heart disease.  As such, the issue is whether a formal or informal claim for ischemic heart disease was received by VA between May 3, 1989 and February 27, 2013, the current effective date for the award of service connection.

A review of the claims file indicates that after the Veteran's second discharge from the Marine Corps in 1968, he filed for VA education benefits in 1972.  He did not apply for VA compensation and/or pension benefits at that time.  Subsequently, education benefits were awarded and the VA had contact with the Veteran concerning these benefits until 1983.  

In the mid-2000s, the Veteran sought and obtained treatment for coronary artery disease via the VA hospital and clinic system associated with the Denver VA Medical Center.  He did not submit a claim for any type of benefits at that time.  He also received assistance through the New Mexico state veterans department and obtained medical treatment through the VA Medical Center in Wilmington (DE).  Again, there is nothing that would suggest that the Veteran submitted a claim, either formal or informal, requesting that service connection be granted for any type of disability, disorder, or disease.

The file reveals that the Veteran finally did file for VA compensation benefits when he submitted a VA Form 21-526 EZ, Application for Disability Compensation and Related Compensation Benefits.  The RO in Oakland received that claim on February 27, 2014.  

Upon receipt of the claim, the RO began processing the application.  The Veteran was scheduled for examinations to determine if he was suffering from bilateral hearing loss, tinnitus, and CAD.  Regrettably, the Veteran failed to report for the examinations.  See Rating Decision, August 22, 2014.  The Veteran was notified of that action and he responded, saying that he would be available, and asked that examinations be scheduled.

Subsequently, after the Veteran underwent an audiological examination, service connection was granted for bilateral hearing loss, tinnitus, and CAD.  Rating Decision, November 17, 2014.  The effective date for the award of service connection for CAD was determined to be February 27, 2013, in accordance with 38 C.F.R. Section 3.114.  The effective date for the award of service connection for bilateral hearing loss was determined to be September 28, 2014, and the effective date for the award of service connection for tinnitus was determined to be May 8, 2014.  The Veteran was notified of that action and he appealed, asking that the effective dates be earlier than assigned.  

Upon further review, the RO issued a rating decision in July 1, 2015.  In that action, the RO changed the effective dates of the award of service connection for tinnitus and bilateral hearing loss.  The effective dates were determined to be February 27, 2014 - the date that the RO received the Veteran's claim for benefits.  The effective date involving CAD was not changed.  It is further noted that the Veteran's CAD disability was assigned a 100 percent rating, and said rating was extended to one year prior to the date in which his claim was received, or February 27, 2013.  

In this case, the evidence shows that the Veteran's original claim for service connection for bilateral hearing loss and tinnitus was received at the RO on February 27, 2014.  Obviously, this claim was received long after the service member's separation from service in January 1968. There is no indication in the record that the Veteran filed a claim for service connection for either bilateral hearing loss or tinnitus prior to February 27, 2014, nor does he so contend. Under the criteria set forth above, therefore, there is no legal basis for an effective date earlier than February 27, 2014, for the award of service connection for bilateral hearing loss and/or tinnitus.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (2016).  38 C.F.R. § 3.114 is not for application because it does not authorize a retroactive award for a grant for service connection for tinnitus and bilateral hearing loss.  

With respect to the effective date assigned for the award of service connection for CAD, the record shows that prior to February 27, 2014, the Veteran did not file a claim, either formally or informally, for service connection for CAD.  The mere fact that he was treated for a heart disability prior to his application for benefits does not constitute a claim of service connection for that disability. Service connection was granted and the effective date for the award was determined to be February 27, 2013.  That date was authorized for only a period of one year prior to the date of receipt of the request for review or the date of the claim.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.114, 3.400(p), 3.816.  Although the Veteran's CAD arose prior to the date of the claim, the date of VA's receipt of the claim controls the assignment of the effective date here and, accordingly, the proper effective date is the currently assigned date of February 27, 2013.  

Accordingly, as the preponderance of the evidence is against a finding that the Veteran is entitled to an effective date earlier than those currently assigned for the award of service connection for bilateral hearing loss, tinnitus, and CAD, the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

In reaching this decision, the Board has also considered the provisions of 38 U.S.C.A. § 6303 (West 2014) (formerly 38 U.S.C.A. § 7722), which require VA to distribute information to eligible veterans regarding all benefits and services to which they may be entitled.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has made clear that VA's failure to fulfill its duty notify a claimant of a change in his eligibility status does not toll the statutory time period set forth in 38 U.S.C.A. § 5110.  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir.1999) (holding that "nothing in [section 7722(d)] indicates, or even suggests, that the Secretary's failure to provide assistance to a claimant justifies ignoring the unequivocal command in 38 U.S.C. § 5110 (a) that the effective date of benefits cannot be earlier than the filing of an application therefor"); see also Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (holding that VA's failure to provide notice as required by section 7722 "may not serve as the basis for awarding an effective date in contravention of the [applicable] statute," section 5110(b)(1)).  The Board is sympathetic to the Veteran's unwritten assertions that he should be awarded benefits earlier and he did not do so because he was unaware of his eligibility.  The U.S. Supreme Court, however, has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop. Ins. Corp. v. Merrill, 322 US 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  Statutes are binding on all who seek to come within their sphere, regardless of actual knowledge of what is in the statutes or of the hardship resulting from innocent ignorance.  VA's failure to notify the appellant of his eligibility does not provide a basis upon which to assign an earlier effective date.  

For the reasons discussed above, the Board is unable to find any legal basis upon which to assign earlier effective dates for the granting of service connection for bilateral hearing loss, CAD, and tinnitus.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date earlier than February 27, 2014, for the granting of service connection for bilateral hearing loss, is denied.

Entitlement to an effective date earlier than February 27, 2014, for the granting of service connection for tinnitus, is denied.

Entitlement to an effective date earlier than February 27, 2013, for the granting of service connection for coronary artery disease claimed as secondary to exposure to chemical dioxins, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


